DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (JP-2009068039-A), hereinafter Yamamoto, in view of Zhi et al. (A review on the rolling technology of shape flat products), hereinafter Zhi, and in view of Becker (The Power of the Press), hereinafter Becker.
	It is noted that the claimed “used for press working” and “for preliminary processing before press working” are interpreted as the preliminary processing being the claimed method and the press working being an intended use following the claimed method.
Regarding Claim 1, Yamamoto teaches a steel sheet having 0.05-0.2 % C (P. 13 Par. 6) which is within the claimed steep plate containing C: 0.03 to 0.50 mass%.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Yamamoto further teaches the steel sheet containing 1-2.5% Mn (P. 13 Par. 8) which overlaps the claimed Mn: 2.0 to 20 mass%.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Yamamoto further teaches the steel sheet containing 25-50% by volume of retained austenite (P. 14 Par. 3) which is within the claimed ratio of residual austenite in a metallographic structure that is 20 to 50 volume%.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Yamamoto further teaches the steel sheet being produced by cold rolling (P. 14 Par. 4) which encompasses the claimed platic working at least a part of the prepared steel plate while heating the steel plate at a temperature in a range of 50˚C to 100˚C for preliminary processing and which is the same as the claimed plastic working for the preliminary processing rolls the steel plate by a pair of reduction rolls. 
Yamamoto does not explicitly disclose a temperature at which the cold rolling is performed. According to [0028]-[0030] of the instant specification, the temperature of cold rolling is set in order to ensure that sufficient residual austenite is contained in the final microstructure. 
Since Yamamoto teaches a value of residual austenite within the claimed range, a person having ordinary skill in the art would expect the cold rolling according to Yamamoto to be performed within the claimed 50˚C to 100˚C due to that being required to attain the final microstructure according to the specification.
Yamamoto does not explicitly teach the claimed reduction rolls each having a small-diameter part with a first diameter and a large diameter part with a second diameter larger than the first diameter, forms a thick part having a first thickness by rolling the steel plate between the small-diameter parts of the pair of reduction rolls, and forms a thin part having a second thickness smaller than the first thickness by rolling the steel plate between the large-diameter parts of the pair of reduction rolls.
Zhi teaches methods of rolling shape flat products including rolled profile strip which produces a differing thickness along the transverse direction in order to beneficially reduce structural weight, support uneven load distribution, meet needs of space dimension, and support special loading requirements (Abstract). Zhi further teaches rolled profile strips being produced by rolls of varying diameter (Fig. 2(b)) as well as rolled profile strips being produced which have a thick part and a thin part (Fig. 7(a)), which constitutes the claimed reduction rolls each having a small-diameter part with a first diameter and a large diameter part with a second diameter larger than the first diameter, forms a thick part having a first thickness by rolling the steel plate between the small-diameter parts of the pair of reduction rolls, and forms a thin part having a second thickness smaller than the first thickness by rolling the steel plate between the large-diameter parts of the pair of reduction rolls.
It would have been obvious to a person having ordinary skill in the art to modify the method of producing the steel sheet according to Yamamoto by utilizing the rolls of varying diameter according to Zhi in order to create rolled profile strips having a thick part and a thin part which beneficially reduces structural weight, supports uneven load distribution, meets needs of space dimension, and supports special loading requirements as discussed above.
Yamamoto does not explicitly disclose the claimed subsequently press working the steel plate.
Yamamoto further teaches the steel sheet being intended for forming a member that absorbs energy at the time of collision in an automobile or the like (P. 12 Par. 1) but does not disclose a specific fabrication method of the member.
Zhi additionally teaches steel products similar to rolled profile strips being materials for pressing workpieces which are used in car beams and door inner panels (P. 4512 Par. 1, Fig. 14).
Becker teaches pressed steel panels for automotive bodies (P. 2 Par. 3 – P. 3 Par. 1) the pressing beneficially being energy efficient (P. 6 par. 1), decreasing cost and saving time (P. 8 Par. 3-4), being reliable (P. 9 Par. 1), and allowing for quality control (P. 9 Par. 3). The pressing is the same as the claimed press working the steel plate. The claimed press working the steel plate being subsequent to the plastic working would be present since the processing which constitutes plastic working as discussed above would occur before the shaping of the steel sheet into an automobile member.
It would be obvious to apply the pressing according to Becker to the steel sheet according to Yamamoto as modified by Zhi in order to form the member according to Yamamoto and to beneficially be energy efficient, decrease cost and production time, in a process which is reliable and enables quality control as discussed above.

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive.
As discussed above, Yamamoto as modified by Zhi and Becker renders obvious the claimed subsequently press working the steel plate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736